Citation Nr: 0635156	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran was on active duty from December 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida, that denied an application to reopen a 
claim for service connection for poliomyelitis.  In January 
2003, the RO reopened the claim based on new and material 
evidence, and denied the claim on the merits.  This matter 
was previously before the Board in March 2004.  

In September 2003, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge at the RO.  A transcript 
of the hearing has been associated with the claims folder.  
The Veterans Law Judge who conducted that hearing is no 
longer employed by the Board.  In May 2006, the veteran was 
offered the opportunity to attend another hearing, but as he 
did not respond within 30 days.  Thus, as noted in the notice 
letter, it is assumed that he did not wish to be scheduled 
for another hearing.

FINDING OF FACT

Poliomyelitis was not incurred in, or aggravated by, service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
poliomyelitis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
veteran a letter in March 2001, prior to the May 2001 rating 
action, in which he was informed of what was required to 
substantiate his claim and of his and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that he identified as being helpful to his claim.  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to those 
issues.  See the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to any perceived inadequacies of the foregoing notices, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent a VA examination in December 2005.  The examination 
was thorough in nature, based upon a review of the veteran's 
entire claims folder, and provided relevant findings that are 
deemed to be more than adequate.  Under such circumstances, 
there is no duty to provide another examination or medical 
opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Poliomyelitis

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2006).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2006).  A "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. 
 The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.  

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition.  38 U.S.C. § 
1153 (West 2002). If this burden is met, then the veteran is 
not entitled to service-connected benefits. However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. 
§ 3.322 (2006).

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation. 
 See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 
 If the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2006); Jensen, 
19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service. 
 If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government. 
 See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  The veteran's service medical records 
include a reference on his pre-entrance physical examination 
indicating that he then had, or once had, leg cramps.  

Other service medical records indicate that he was treated in 
August 1973 for symptoms associated with cramping in his 
calves at night.  It was noted that he had polio at age four 
and wore leg braces until age nine.  A provisional diagnosis 
of post polio myalgia was assessed.  An electromyograph (EMG) 
was scheduled as was further evaluation on September 14, 
1973; however, the veteran did not report for this 
evaluation.  A service medical record dated in September 1973 
also shows that the veteran reported pain in the right leg.  
It was noted that he had been scheduled for further 
evaluation and an EMG later in the month, but did not report.  
Subsequent treatment records did not show any further 
treatment or complaints.  

This evidence clearly and unmistakably favors a conclusion 
that the veteran had pre-existing poliomyelitis.  Although 
the mention of polio is not in his pre-entrance physical 
examination, the veteran clearly indicated that he had had, 
or was then having, leg cramps at the time he was accepted 
into military service.  There is no competent medical 
evidence to contradict or otherwise question the validity of 
this conclusion.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.

Subsequent to service, a VA examination report dated in 
August 1982 shows a history of poliomyelitis as a child.  The 
examiner noted that the veteran had a history of some 
difficulty with his legs and feet.  At the time of the 
examination, there was no evidence of atrophy and 
neurological examination was normal.

Private medical records from W. Neese, D.O., and M. J. 
Timken, M.D., dated from August 2000 to November 2000 show 
that the veteran was treated for symptoms associated with 
cervical and lumbar strains and sprains; resolved cephalgia; 
and paresthesias and neuralgia of both lower extremities.

A private medical record from L. Azan, M.D., dated in 
November 2001, shows that the veteran was said to have had 
poliomyelitis at age two or three for which he wore braces on 
his right leg to ambulate until age 17 when he entered into 
service.  It was indicated that because of training exercises 
and duties in service, the pain and stiffness in the back and 
right leg had been aggravated.  Dr. Azan opined that the 
veteran's poliomyelitis with residual pain and weakness in 
the right leg was aggravated by the training and work he had 
done during service.  However, the factual basis of Dr. 
Azan's opinion is not provided.

VA outpatient treatment records dated from January 1994 to 
October 2004 show intermittent treatment for multiple 
disabilities including peripheral neuropathy, hemiparesis due 
to a transient ischemic attack, seizures, a bilateral knee 
disorder, and L5-S1 radiculopathy.  Records note a history of 
post polio syndrome, however, no specific treatment is shown.

In January 2003, the veteran submitted various medical 
treatises which were comprised of observations of and 
treatments for poliomyelitis.  They also included a 
discussion of post-poliomyelitis syndrome. 

During the veteran's September 2003 Travel Board hearing, he 
testified that he had to wear braces as a child due to the 
poliomyelitis, and that the symptoms associated thereto 
mostly affected his legs.  He added that his knees and legs 
became worse during his period of active service, and that he 
his symptoms had continued ever since.  He also indicated 
that he had provided Dr. Azan a copy of his records in 
conjunction with his providing his November 2001 opinion.

A VA examination report dated in December 2005 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with the examination.  The examiner indicated 
that the veteran had a history of poliomyelitis at age four 
and had braces on as a child until the age of 11.  He 
reported that the braces were taken off then because his legs 
had improved.  Upon his entry onto active military duty, the 
veteran was not using the leg braces.  While he complained of 
leg pain while on active duty, he alleged that no attention 
was provided.  

The examiner referred to a July 1999 VA examination report 
which was of record which had revealed that the veteran 
stated that occasionally he had weakness in his left leg when 
he walked and felt like his leg was going to collapse, but he 
did not know if this was from his knee problem or from his 
old poliomyelitis.  He denied using any medications for his 
poliomyelitis.  He used a left knee brace but he used it 
because of his knee problems - as was indicated from the 
progress note from 1999.  The veteran was ambulatory then, 
had normal muscle tone, power and reflexes.

The examiner continued that the veteran had numerous medical 
problems, and that these were all listed in his records and 
had been evaluated before.  For the interest of time, the 
examiner did not list them, but many of these did have effect 
and symptoms involving his lower extremities including a knee 
problem, low back problem, sciatica, peripheral neuropathy, 
seizure disorder and so on.  In particular, the veteran had 
sciatica or radiation down both of his lower extremities but 
more on the left with pain and numbness in his left leg 
secondary to his low back condition.  The veteran was not 
taking any medication for poliomyelitis.  He was not using 
any brace for poliomyelitis.  There was no documented 
recurrence of poliomyelitis or any post polio problems.

The veteran stated that he would get pain in his lower 
extremities, mainly the left leg, and again this appeared to 
be as a result of the sciatica.  When asked if he had  
weakness, he did say that he felt weak in his lower 
extremities more on the left leg.  He stated that he had been 
using a wheelchair for the last three months and he came in a 
wheelchair to the examination.  He said that he started using 
it because it became more difficult for him to walk.  Prior 
to that, he was using crutches, due to his back symptoms.  

In his assessment, the examiner explained that the veteran 
had poliomyelitis before service and required braces on his 
lower extremities up to age nine or 11, and then apparently 
improved and went into the service.  Currently, he had many 
medical problems which contributed to his difficulty with 
walking and standing, most prominently his back problem and 
the sciatica as well as the knee problems.  The examiner did 
not find evidence of poliomyelitis or post polio at this 
time.  He concluded that it would be difficult to diagnose 
post polio in the veteran with his multiple medical problems, 
and it was not likely to be present because there were 
available diagnoses and explanations for the symptoms he was 
having which were attributed to other multiple medical 
problems.  The examiner added that based on the information 
in the record as well as the current evaluation, there was no 
permanent worsening beyond the natural progression of 
preservice polio or polio residuals, as a result of the 
veteran's active service.

The Board finds that service connection is not warranted for 
poliomyelitis.  First, although the veteran had reported 
cramping in his calves at night and pain in his right leg 
during service, there is no evidence that this constituted a 
lasting worsening of his condition.  See Routen v. Brown, 10 
Vet. App. 183, 189 n.2 (1987); see also Verdon v. Brown, 8 
Vet. App. 529 at 538 (1996).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  As to the November 2001 opinion of Dr. Azan, 
wherein he suggested that the veteran's poliomyelitis with 
residual pain and weakness in the right leg was aggravated by 
the training and work he had done during service, there is no 
indication in the medical record that he had reviewed any of 
the veteran's service records prior to making his opinion.  
It appears that the opinion was based upon a history as 
provided to him by the veteran.  

Thus, without an apparent basis as to the veteran's pre-
military history medical condition; the facts, events, and 
medical treatment during service; the post-service events and 
medical history, Dr. Azan's medical opinion is of minimal 
probative value.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.).  
 A medical diagnosis is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  Accordingly, this examiner's statements are 
not found to be persuasive.

On the contrary, the VA examiner in December 2005, upon 
review of the entire claims file, established that there was 
no permanent worsening beyond the natural progression of 
preservice polio or polio residuals, as a result of the 
veteran's active service.  This opinion was definitive and 
based upon a complete review of the veteran's claims file. It 
is, therefore, found to carry probative weight.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

Although there are intermittent reports of pain and weakness 
of the veteran's extremities following service, the evidence 
has shown that the veteran had multiple medical problems that 
accounted for the various symptoms he was trying to relate to 
his pre-service poliomyelitis.  The record more accurately 
reflects that the veteran experienced poliomyelitis as a 
child and exhibited a few reported symptoms during service, 
which as stated above, were not in and of themselves, 
tantamount to concluding there was aggravation of the 
preexisting condition.  Although the Board does not rely 
solely upon this fact in this disposition, there is no 
indication in the veteran's service medical records or his 
discharge report indicating that the veteran's claim 
poliomyelitis played any part in his service tenure, and 
there is no clinical indication of an overall increase in the 
severity of the underlying condition as a whole.

The Board notes that the veteran has asserted and testified 
that his poliomyelitis was aggravated by service.  However, 
he has not shown that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
  His assertions have been considered, but as noted, they are 
not probative in the matter of medical causation.

The Board has also considered the treatises submitted by the 
appellant in January 2003 setting forth observations of and 
treatments for poliomyelitis and post-poliomyelitis syndrome.  
To the extent that the veteran is attempting to extrapolate 
from the treatises that his preservice poliomyelitis was 
aggravated by service, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record, and, therefore, cannot be deemed material.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 
11 Vet. App. 314 (1998).

Having met the two prong test, the presumption of soundness 
is rebutted.  Clear and unmistakable evidence shows that the 
veteran's poliomyelitis preexisted his entry into active 
military service and was not chronically aggravated during 
such service. Essentially, the Board finds that there is no 
competent evidence of record showing that the underlying 
disability underwent a permanent increase in disability.  
Therefore, the Board concludes that service connection for 
poliomyelitis is not warranted. 


ORDER

Service connection for poliomyelitis is denied.




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


